Citation Nr: 0939992	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to 
September 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied service connection for hearing loss and 
tinnitus.

The Veteran requested, but then failed to report to, a 
personal hearing before a Veterans Law Judge sitting in 
Washington, DC.  The Veteran did not provide good cause for 
his failure to report for the hearing, and his request is 
therefore deemed withdrawn.  

In a March 2009 decision, the Board denied service connection 
for right ear hearing loss, and granted service connection 
for tinnitus.  The issue of service connection for left ear 
hearing loss was remanded back to the RO, via the Appeals 
Management Center (AMC) in Washington, DC for additional 
development of the record.  Upon completion of the requested 
development, the AMC issued a supplemental statement of the 
case continuing the denial of service connection for left ear 
hearing loss and the case was returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was noted at the time 
of entry into service.  

2.  The evidence clearly and unmistakably shows that the 
Veteran's left hear hearing loss pre-existed service and was 
not aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as this 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Regardless, the RO cured the defect by sending 
additional notice letters to the Veteran in March 2006 and 
March 2009 that specifically provided information regarding 
the assignment of disability ratings and effective dates for 
any grant of service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




II.  Service Connection

The Veteran seeks service connection for left ear hearing 
loss. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1132.

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The service treatment records (STRs) reflect that the Veteran 
had a left ear hearing loss noted on his entrance examination 
in June 1997.  The audiogram noted the following puretone 
thresholds in decibels in the left ear:  15 at 500 Hz, 5 at 
1000 Hz, 30 at 2000 Hz. 10 at 3000 Hz, 10 at 4000 Hz.  Given 
the puretone threshold of 30 decibels at 2000 Hz, the Veteran 
clearly and unmistakably had a hearing loss noted at the time 
of his enlistment in the Air Force in 1997.  

As such, the presumption of soundness is rebutted by clear 
and convincing evidence of a preexisting hearing loss in the 
left ear; thus, issue becomes whether the Veteran's pre-
existing left ear hearing loss was aggravated by service.  
That is, whether there was an increase in disability beyond 
the natural progression of the disability.  

As explained hereinbelow, the evidence in this case shows 
that there was no increase in severity in the Veteran's pre-
existing hearing loss.  

The STRs further reflect that the Veteran's hearing was 
checked several times during service and no significant 
increase in left ear hearing disability was shown.  For 
example, an April 1999 examination noted the following 
puretone thresholds in decibels:  10 at 500 Hz., 5 at 1000 
Hz., 30 at 2000 Hz., 5 at 3000 Hz., 10 at 4000 Hz.  An 
audiogram in April 2000 was almost identical, with the only 
difference being a puretone threshold of 10 db at 3000 Hz.  
Otherwise, the April 2000 audiogram was the same as the April 
1999 results.

An audiogram in May 2001 showed the following puretone 
thresholds in decibels in the left ear:  10 at 500 Hz., 10 at 
1000 Hz., 35 at 2000 Hz., 10 at 3000 Hz., 15 at 4000 Hz.  A 
February 2002 audiogram indicated slight improvement with 
puretone thresholds in decibels in the left ear as follows:  
15 at 500 Hz., 0 at 1000 Hz. 30 at 2000 Hz. 5 at 3000 Hz., 
and 10 at 4000 Hz.

Mild hearing loss was noted on the Veteran's separation 
examination report in February 2002.  Based on the above in-
service audiometric findings, the Veteran's hearing remained 
essentially unchanged throughout service.  In essence, the 
STRs illustrated that the Veteran's pre-existing mild hearing 
loss at 2000 Hz remained a mild hearing loss at 2000 Hz at 
the time of discharge from service; and, moreover, no 
significant additional hearing loss was noted at 500, 1000, 
3000 or 4000 Hz..

In this case, there is competent medical evidence that the 
appellant's hearing loss in the left ear did not undergo an 
increase in severity during his service.  

In addition to the objective findings noted in the STRs, 
there are two post-service VA examination reports with 
opinions regarding the current nature and likely etiology of 
the Veteran's current hearing loss.  At a September 2006 VA 
examination for ear disease, the audiometric findings in the 
left ear were as follows:  15 db at 500 Hz., 15 db at 1000 
Hz., 40 db at 2000 Hz., 20 db at 3000 Hz. and 25 db at 4000 
Hz.  Speech recognition was 92 percent in the left ear using 
the Maryland CNC word list.  The examiner noted a mild 
hearing loss at 2000 Hz in the left ear.  The examiner 
referred to the STRs which noted a ruptured tympanic membrane 
in the right ear during service, but noted that no such 
tympanic rupture was seen in the STRs pertaining to the left 
ear.  The examiner noted in-service noise exposure consisting 
of aircraft noise and truck sirens; however, the examiner did 
not provide an opinion regarding whether the Veteran's pre-
existing hearing loss had undergone an increase in disability 
as a result of service.  

At a September 2006 VA audiological examination, the examiner 
reviewed the STRs and noted normal hearing at the time of 
entry into service except for a mild hearing loss in the left 
ear at 2000 Hz and at 6000 Hz.  The examiner also noted the 
in-service testing and the examination in February 2002, all 
of which indicated normal hearing in the left ear except for 
a mild loss at 2000 Hz.  Despite the lack of objective 
findings showing no significant decrease in hearing during 
service, the Veteran reported noticing a decrease in his 
hearing since his enlistment into the military, including 
tinnitus.  

On examination, puretone thresholds in decibels, in the left 
ear, were as follows:  15 db at 500 Hz., 15 db at 1000 Hz., 
40 db at 2000 Hz., 20 db at 3000 Hz., and 25 db at 4000 Hz.  
Speech recognition was 92 percent in the left ear.  
Audiometric results suggested a mild hearing loss at 2000 Hz 
in the left ear, with a moderately to severe high frequency 
hearing loss at 6000 through 8000 Hz.  The examiner observed 
that the Veteran's enlistment hearing evaluation in the 
military indicated a mild hearing loss at 2000 Hz in the left 
ear, which had continued to be the case throughout his 
military career, at discharge, and currently.  The only 
difference was that the current audiometric findings noted a 
puretone threshold of 10 db lower (more severe) than was 
recorded at the time of discharge from service.  Regardless, 
the examiner noted that there were no significant changes in 
thresholds from the time of the enlistment examination to the 
time of the separation examination, and therefore the 
Veteran's in-service noise exposure was not likely the cause 
of his hearing loss.

Although the September 2006 examiner opined that the 
Veteran's pre-existing left ear hearing loss did not 
originate during service, there was still a question as to 
whether the Veteran's current decrease in hearing was caused 
by in-service noise exposure.  As such, the Veteran was re-
examined by VA in June 2009.  Audiometric results were 
basically unchanged from those recorded in 2006, and the 
examiner opined that the Veteran's left ear hearing loss was 
not permanently aggravated by in-service acoustic trauma 
because the STRs showed no significant change in hearing 
thresholds from the time of military enlistment to 
separation.  

There is no contradictory medical opinion of record.  Thus, 
the evidence clearly and unmistakably shows that the 
appellant's left ear hearing loss pre-existed service and was 
not aggravated thereby.  This is shown because there is 
objective evidence that no increase in severity of the left 
ear hearing loss occurred during service.  Moreover, the 
objective evidence is supported by opinions of two VA 
examiners who had access to the Veteran's claims file and 
concurred that the Veteran's pre-existing hearing loss did 
not increase in severity during service.  The preponderance 
of the evidence-indeed, the clear and unmistakable evidence-
is against a finding of aggravation.  Accordingly, service 
connection for left ear hearing loss is not warranted.


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


